DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/08/2022 has been entered.
 
Status of Claims
Claims 1, 7-8, 10, 12-13, 15, 17-18, and 20-21 are pending in the application with claims 8, 10, 12-13, 15, and 17 withdrawn. Claims 1, 7, 18, and 20-21 are examined herein.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claims 1, 7, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0301416 (“Hansen”) in view of “Reactor Controllability of 3-Region-Core Molten Salt Reactor System” (“Yamamoto”).
Regarding claims 1 and 20, Hansen discloses (see [0076]) a circulating-fuel nuclear reactor (10) comprising:
a reactor core chamber (20) having an inlet (80) and an outlet (85) for molten fuel salt (Fig. 2B, [0074], [0076], [0089], [0121]);
a heat exchanger (25) configured to receive the molten fuel salt from the reactor core chamber via the outlet, to transfer heat from the molten fuel salt, and to return the molten fuel salt to the reactor core chamber via the inlet (Fig. 1A, [0077], [0121]);
a flow regulator (22) operable to vary an operational flow rate of molten fuel salt through the heat exchanger ([0125]); 
a sensor module operable to measure a parameter of the core ([0143]); and
a control module (500) for extending a lifetime of the nuclear reactor by controlling the operational flow rate ([0125], [0208]), the control module being configured to:
receive the parameter from the sensor module ([0143], [0199], [0205]); and
cause the flow regulator to vary the operational flow rate of the molten fuel salt through the heat exchanger based on the parameter ([0092], [0123], [0143]-[0144], [0152], [0199]; the reactor core chamber 20, flow regulators 22, and heat exchanger 25 are all fluidly connected – therefore, a change in the flow rate of molten fuel salt through the reactor core chamber would also result in a change in the flow rate of molten fuel salt through the heat exchanger). 

Hansen discloses the reactor comprises sensors for measuring parameters of the reactor ([0143]) and further suggests keeping the molten fuel salt at or above a minimum allowed temperature value—i.e., a critical temperature value that is equal to the solidification temperature of the molten salt—and increasing the flow rate of the molten fuel salt to increase the temperature of the fuel ([0123], [0160]). However, Hansen does not explicitly disclose the sensors are operable to measure the inlet temperature of the molten fuel salt, nor does it explicitly address increasing the flow rate based on a relationship of the inlet temperature of the molten fuel salt to the solidification temperature of the molten fuel salt.

	Yamamoto teaches measuring an inlet temperature of a molten fuel salt (see Fig. 7) of a circulating-fuel nuclear reactor (see Fig. 1) (p. 7, col. 2; Yamamoto teaches monitoring and responding to the inlet temperature of the molten fuel salt in the reactor; therefore, to monitor the temperature, Yamamoto’s reactor would necessarily include a sensor operable to measure an inlet temperature of the molten fuel salt). Yamamoto further teaches using reactor control techniques such as fuel salt flow control in order to raise the inlet temperature of the molten fuel salt when the inlet temperature is below a critical inlet temperature value that is equal to, and therefore is within 50°C of, a solidification temperature of the molten fuel salt (p. 7, col. 2). 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to measure an inlet temperature of the molten fuel salt and vary the flow rate of the molten fuel salt in response to an inlet temperature value, as taught by Yamamoto, for the predictable purpose of preventing solidification of the molten fuel salt (Hansen, [0123], [0160]; Yamamoto, p. 7, col. 2). Additionally, a POSA would have been motivated to monitor and control the reactor as taught by Yamamoto since it was extremely well-known in the art that temperature is an important parameter in reactor operations. As disclosed by Hansen, the flow rate of molten fuel salt, and therefore the temperature of the fuel, affects the amount of heat and electricity produced by the system ([0123]). The skilled would have therefore been motivated to combine Hansen and Yamamoto for the predictable purpose of monitoring the temperature of the molten fuel salt to determine the operating conditions of the reactor. 

	The reactor of Hansen-Yamamoto is therefore designed to increase the operational flow rate of the molten fuel salt through the heat exchanger (Hansen, [0125], [0143]-[0144]) based on the inlet temperature of the molten fuel salt (Yamamoto, p. 7, col. 2; Hansen, [0143]).

Regarding claim 7, Hansen in view of Yamamoto teaches the circulating-fuel nuclear reactor according to claim 1. Although Hansen does not explicitly disclose the reactor comprises a clock, Hansen discloses the reactor’s control module may be a computer system “to monitor and control … the reactor” ([0143], [0199]), which would necessarily comprise a clock. Additionally, Examiner notes that the operational flow rate of molten fuel salt is a parameter that is a function of time and the flow rate cannot be instantaneously changed from one value to another, therefore any control module configured to cause a flow regulator to vary the operational flow rate of molten fuel salt, such as Hansen’s (Hansen, [0143]), would necessarily do so as a function of time. 

Regarding claim 18, Hansen in view of Yamamoto teaches the circulating-fuel nuclear reactor according to claim 1. Hansen further discloses wherein the control module is configured to cause the flow regulator to increase the operational flow rate of molten fuel salt through the heat exchanger in response to sensor readings ([0092], [0123], [0143]-[0144], [0152], [0199]; see above para. 7). Yamamoto further teaches wherein the sensor module is operable to measure a parameter indicative of a level of fissile material in the molten fuel salt (Fig. 7, p. 7, col. 2; as discussed above, Yamamoto’s reactor would necessarily include a sensor operable to measure an inlet temperature of the molten fuel salt, which is a parameter indicative of a level of fissile material as disclosed in [0014] of the instant specification), and further teaches increasing the operational flow rate of the molten fuel salt in response to detecting a reduction in the level of fissile material in the molten fuel salt based on an output of the sensor module (Fig. 7, p. 7, col. 2).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Yamamoto further in view of US Publication No. 2011/0108783 (“Moir”).

Regarding claim 21, Hansen in view of Yamamoto teaches the nuclear reactor according to claim 1. Hansen is silent as to the exact solidification temperature of the molten fuel salt, but discloses that its reactor can use a variety of molten fuel salts, including mixtures of UF4, LiF, PuF3, and ThF4 (see [0085-0088]). 

Additionally, the skilled artisan would recognize that the melting temperature of the molten fuel salt is dependent on its composition. Moir teaches a LiF-ThF4-UF4-PuF3 molten salt fuel for a circulating-fuel nuclear reactor having a solidification temperature of 475°C to 575°C, which encompasses the claimed solidification temperature ([0014]). 

It would have been obvious to a POSA to use the LiF-ThF4-UF4-PuF3 molten fuel salt of Moir in the reactor of Hansen-Yamamoto because Hansen and Moir disclose and teach these materials as suitable for use in a circulating-fuel nuclear reactor (see Hansen, [0085], [0087]; see Moir, [0014]). Further, Moir teaches this fuel allows the salt fuel to remain molten while avoiding precipitation issues ([0016]). Additionally, it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. The skilled artisan would have therefore been capable of selecting a composition of the molten fuel salt depending on the desired fuel properties, such as solidification temperature. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached Mon - Thu 7:30 AM - 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K./Examiner, Art Unit 3646                                                                                                    
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646